DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 11/09/2020.  Claims 1-9 and 20-28 are pending.  Claims 1 and 10 have been amended, claims 10-19 have been canceled and claims 20-28 have been added. 
Claims 1 and 10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended to clarify the corresponding limitation (comparable to Examiner’s interpretation) and, therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 20-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman (U.S. Patent Pub. No. 2016/0070652) in view of Sancheti (U.S. Patent Pub. No. 20180113625).
Regarding claim 1 and 20, Sundararaman teaches a method for realizing any point in time functionality in a storage system, the method comprising: receiving an input/output at an owner of an object in the storage system, the storage system storing objects (data services module 110 (i.e. owner) has serviced I/O requests 113 pertaining to the logical address space - [0207];  method 700 for servicing I/O requests 113 by use of a data services module 110, as disclosed herein; Step 710 may comprise receiving an I/O request 113 by use of data services model 110 – [0226]; implementing snapshot operations by use of the data services module 110; Step 1310 may comprise servicing I/O requests received – [0247]);
extracting metadata associated with the input/output (separately maintaining a metadata log corresponding to I/O operations (i.e. metadata extracted and stored) – [0069]-[0071]; I/O request 113 pertaining to a logical identifier of a logical address space 122 (i.e. metadata within I/O request); step 710 comprises maintaining a logical address space 122 comprising a plurality of LIDs using, inter alia, virtualization metadata; The virtualization metadata may include a forward map 125 comprising entries 126 configured to bind LIDs of the logical address space 122 to log storage units 155, virtual blocks 145, and/or corresponding virtual addresses 195 of one or more VDLs 150A-N – [0227]; appending the metadata log 106 – [0229]; appending the metadata log 106 based on the I/O request – [0233]; implementing snapshot operations by use of the data services module 110; Step 1310 may comprise servicing I/O requests by a) appending data to a VDL 150, b) appending mapping metadata to a separate metadata log 160 configured to associate LIDs of a logical address space 122 with log storage units 122 of the VDL 150 – [0247]); 
storing the extracted metadata in a metadata object that is owned by the owner (through use of the data services model 110 (i.e. owner); Step 810 may comprise appending mapping metadata to a metadata log 160; The mapping metadata may comprise sparse mapping entries 163 appended to the metadata log 160 in response to I/O requests 113 received at the data services module 110 – [0233]; separate metadata log – [0247]); 
performing the input/output on the object (servicing the I/O request(s) – [0208]-[0209] and [0233]; implementing snapshot operations by use of the data services module 110; Step 1310 may comprise servicing I/O requests by . . . – [0247]); and
generating a new snapshot for a selected point in time by only manipulating the metadata object and without copying or moving the data included in the objects (a snapshot module 648 configured to implement snapshot operations by use of the logical manipulation functionality provided by the data services module 110 – [0205]; the snapshot module 648 may be configured to generate and/or manage snapshots by use of the metadata log 160; Snapshots may be created and/or managed without modifying the underlying data stored in the VDL 150A-N; the snapshot module 648 may be capable of creating any number of snapshots, without significantly increasing the metadata management overhead of the data services module 110 – [0225]; Step 1320 may comprise creating a snapshot of a set, range, and/or extent of LIDs in the logical address space 1320 by using the metadata log 1320; creating a snapshot may comprise appending a persistent note, packet, and/or other data to the metadata log 160 (e.g., an LME 173) that is configured to bind a set of destination LIDs to the data bound to a set of source LIDs – [0248] (i.e. snapshots are created through the utilization/manipulation of metadata and not the underlying/actual data itself)).
	Sundararaman may not necessarily teach restoring a production volume by: creating a metadata volume by writing metadata from the metadata object corresponding to the new snapshot to the metadata volume, the metadata including identifiers, wherein each identifier points to data in the objects; and hydrating the production volume using the metadata volume and the objects, wherein the production volume corresponds to the selected point in time.
Sancheti teaches restoring a production volume by (restoring data and/or metadata if an original version is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recovery – [0083]): creating a metadata volume by writing metadata from the metadata object corresponding to the new snapshot to the metadata volume (system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each copy representing the state of the data object in primary data 112 at a particular point in time – [0085]), the metadata including identifiers, wherein each identifier points to data in the objects (a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112, to indicate the current location of a particular secondary copy   - [0085]; snapshot management software layer may derive a set of pointers and/or data that represents the snapshot; snapshot management software layer may derive a set of pointers and/or data that represents the snapshot – [0165]-[0166]); and 
hydrating the production volume using the metadata volume and the objects, wherein the production volume corresponds to the selected point in time (restoring data and/or metadata if an original version is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recovery, via the secondary copy including created metadata and object(s) – [0083]-[0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sundararaman to have restoring the production volume by creating metadata from the metadata object corresponding to the new snapshot, including identifiers and hydrating the production volumes using, at least the metadata associated, corresponding to a selected point in time, as taught by Sancheti.  The suggestion/motivation for doing so would have been to “provide a number of benefits including improved performance of client computing device, faster and more reliable information management operations, and enhanced scalability” (Sancheti; [0134]) and to further facilitate point-in-time recovery (Sancheti; [0082]-[0083]).  Therefore it would have been obvious to combine Sundararaman and Sancheti for the benefits shown above to obtain the invention as specified in the claim.  

Regarding claim 20, Sundararaman teaches a non-transitory computer readable medium comprising computer executable instructions configured to be executed by a processor to perform a method for realizing any point in time functionality in a storage system, the method comprising (disclosed apparatus may include a storage manager that stores data on a non-transitory storage medium – Sundararaman; [0075]-[0077]; methods and/or processes disclosed herein may be embodied as executable instructions stored on a non-transitory storage medium – Sundararaman; [0080]); and 
the remaining method for realizing any point in time functionality in a storage system (see the rejection of claim 1 above).

Regarding claims 2 and 21, Sundararaman and Sancheti teach further comprising converting the metadata object with a snapshot of the object (snapshot module 648 may be configured to generate and/or manage snapshots by use of the metadata log 160 – Sundararaman; [0025]) and appending the relevant portion of the metadata object into the snapshot of the object (creating a snapshot may comprise appending a persistent note, packet, and/or other data to the metadata log 160 (e.g., an LME 173) that is configured to bind a set of destination LIDs to the data bound to a set of source LIDs (i.e. hydration of the snapshot with the relevant metadata) – Sundararaman; [0248]).  

Regarding claims 3 and 22, Sundararaman and Sancheti teach wherein the snapshot of the object comprises a b+tree and wherein the new snapshot comprises a b+tree (virtualization index may comprise any suitable data structure including, but not limited to: a map, a hash map, a tree data structure, a binary tree (B−Tree), an n-ary tree data structure (B+ Tree), a range encoded tree, a radix tree, and/or the like; The data services module may be configured to persist portions of the virtualization index to ensure that the mappings of the virtualization index are persistent and/or crash-safe; The data services module may comprise a reconstruction module configured to rebuild the virtualization index using the contents of one or more VDLs and/or metadata log (including the snapshots as described in claim 1); although particular embodiments of a VDL (and metadata log) are described herein, the disclosure is not limited in this regard and could be adapted to use any suitable storage, logging, and/or journaling mechanisms – Sundararaman; [0070]).  

Regarding claims 4 and 23, Sundararaman and Sancheti teach wherein the storage system comprises a VSAN (storage resource 190 may comprise one or more remote storage devices that are communicatively coupled to the computing system 100 through the network 105 (and/or other communication interface, such as a Storage Area Network (SAN), a Virtual Storage Area Network (VSAN), and/or the like); The interconnect 115 may, therefore, comprise a remote bus, such as a PCI-e bus, a network connection (e.g., Infiniband), a storage network, a Fibre Channel Protocol (FCP) network, a HyperSCSI, and/or the like – Sundararaman; [0093]).  

Regarding claims 5 and 24, Sundararaman and Sancheti teach wherein the owner is configured to append the relevant portion of the metadata object (implementing snapshot operations by use of the data services module 110 (i.e. owner); Step 1310 may comprise servicing I/O requests by a) appending data to a VDL 150, b) appending mapping metadata to a separate metadata log 160 configured to associate LIDs of a logical address space 122 with log storage units 122 of the VDL 150, and c) maintaining a forward map 125 comprising entries corresponding to the mapping metadata – Sundararaman; [0247]) to internal nodes of the b+tree (virtualization index may comprise any suitable data structure including, but not limited to: a map, a hash map, a tree data structure, a binary tree (B−Tree), an n-ary tree data structure (B+ Tree), a range encoded tree, a radix tree, and/or the like; The data services module may be configured to persist portions of the virtualization index to ensure that the mappings of the virtualization index are persistent and/or crash-safe; The data services module may comprise a reconstruction module configured to rebuild the virtualization index using the contents of one or more VDLs and/or metadata log (including the snapshots as described in claim 1, when implementing a B+tree structure, the nodes of the B+tree structure are to be appended); although particular embodiments of a VDL (and metadata log) are described herein, the disclosure is not limited in this regard and could be adapted to use any suitable storage, logging, and/or journaling mechanisms – Sundararaman; [0070]; the forward map 125 may be configured to index the entries 126 by LID and may be structured such that the entries 126 are leaf nodes within the B+ Tree data structure; The B+ Tree data structure may comprise intermediate reference nodes 129 to facilitate efficient lookup of the entries 126; The forward map 125 may be maintained – Sundararaman; [0101]; entries 126A-N corresponding to the snapshot operation of FIG. 6B may be maintained in a pre-determined format within a region 603A of the memory address space of the computing system 100; The disclosure is not limited in this regard, however, and could be adapted to use any fixed, deterministic, and/or pre-defined memory layout and/or arrangement; As disclosed above, the entries 126A-N may comprise respective LID fields 127A, VDL fields 127B, and the like; The entries 126A-N may further include metadata pertaining to links and/or references between the entries 126A-N and/or intermediate reference nodes 129, as disclosed (i.e. which are appended with the necessary metadata as illustrated) – Sundararaman; [0211]).  
	
Regarding claim 6 and 25, Sundararaman and Sancheti teach wherein all lOs for the object pass through the owner (for servicing I/O requests 113 by use of a data services module 110 (i.e. owner), as disclosed herein; Step 710 may comprise receiving an I/O request 113 by use of data services model 110 – [0226]; data services module (i.e. owner) may further comprise a metadata log; metadata log preserves and maintains a temporal ordering of I/O operations performed by the data services module (e.g., a “log order” of the metadata log); “log order” refers to an ordered sequence of information in a log data structure (e.g., the order of data within the log); The log order of the metadata log may correspond to an order in which I/O operations were received at the data services module 110 (i.e. all I/Os for the object/data pass through the owner) – Sundararaman; [0069]).  

Regarding claims 9 and 28, Sundararaman and Sancheti teach further comprising generating the new snapshot (a snapshot module 648 configured to implement snapshot operations by use of the logical manipulation functionality provided by the data services module 110 – Sundararaman; [0205]; the snapshot module 648 may be configured to generate and/or manage snapshots by use of the metadata log 160; Snapshots may be created and/or managed without modifying the underlying data stored in the VDL 150A-N; the snapshot module 648 may be capable of creating any number of snapshots, without significantly increasing the metadata management overhead of the data services module 11 – Sundararaman; [0225]; Step 1320 may comprise creating a snapshot of a set, range, and/or extent of LIDs in the logical address space 1320 by using the metadata log 1320; creating a snapshot may comprise appending a persistent note, packet, and/or other data to the metadata log 160 (e.g., an LME 173) that is configured to bind a set of destination LIDs to the data bound to a set of source LIDs – Sundararaman; [0248] (i.e. snapshots are created through the utilization/manipulation of metadata and not the underlying/actual data itself)) in hindsight (The logical manipulation operations implemented by the data services module 110 are persistent and crash-safe, such that the effect of the operations is preserved despite loss and/or corruption of volatile metadata (e.g., virtualization metadata, such as the forward map 125); the logical manipulation operations may be implemented without modifying the corresponding stored data (e.g., without modifying and/or appending data to a VDL, as disclosed herein); The data services module 110 may be further configured to leverage the logical manipulation operations disclosed herein to implement higher-level features, including, but not limited to: I/O transactions, atomic storage operations, vectored atomic storage operations, snapshots, data consistency (e.g., close-to-open file consistency), data collision management (e.g., key collision in key-value storage systems), deduplication, data version management, and/or the like - Sundararaman; [0089]; i.e. snapshots may be generated, despite the potential loss and/or corruption of data).

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman (U.S. Patent Pub. No. 2016/0070652) in view of Sancheti (U.S. Patent Pub. No. 20180113625) in view or Frankel (U.S. Patent Pub. No. 2014/0372394).
Regarding claims 7 and 26, Sundararaman and Sancheti may not necessarily teach the processor is configured to expose the object based on the new snapshot.  
Frankel teaches the processor (computer program may be stored internally on a non-transitory computer readable medium; All or some of the computer program may be provided on computer readable media permanently, removably or remotely coupled to an information processing system; computer system may for instance include at least one processing unit, associated memory and a number of input/output (I/O) devices; When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices - [0166]-[0168])) is configured to expose the object based on the new snapshot (Upon the completion of the transaction (snapshot generation – [0115]-[0117]), a check can be made whether this is the last incomplete transaction associated with the respective snapshot version; If there are no more incomplete transactions associated with the respective snapshot version, the hidden snapshot is exposed to the user, meaning, it becomes accessible – [0119]).  
(Frankel; [0119]).

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman (U.S. Patent Pub. No. 2016/0070652) in view of Sancheti (U.S. Patent Pub. No. 2018/0113625) in view of Li (U.S. Patent Pub. No. 2018/0137014).
Regarding claims 8 and 27, Sundararaman and Sancheti may not necessarily teach further comprising rebalancing the new snapshot after all of the relevant portion of the metadata objects has been appended to the snapshot of the object.  
Li teaches further comprising rebalancing the new snapshot after all of the relevant portion of the metadata objects has been appended to the snapshot of the object (the architecture of snapshot metadata allows for various operations to follow changes after the snapshot was taken; nodes are rebalanced to maintain the minimized B+ tree height property – [0015]; checker 318 is configured or programmed to perform consistency checks for snapshots and clones; Check whether all sub B+ trees are balanced or not - [0029]-[0031]; If there are such nodes (in which the checker verified a constraint condition is met), then the subtree is determined to be not balanced – [0032]; checker 318 may be configured or programmed to have a repair phase functionality to automatically correct any consistency errors found as a result of one or more checks performed by the checker (i.e. at least in part to rebalance the B+trees as previously noted) – [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sundararaman’s and Sancheti’s storage virtualization system and snapshot generation utilizing/manipulating only metadata with Li because “balanced height property of a B+ tree is critical,” as “it ensures the reduced cost when traversing from the root node to the leaf nodes.” (Frankel; [0031]).  The ability to check/repair/correct any consistency errors found as a result of newly created snapshots and/or unbalanced nodes enables the system to maintain the minimized B+ tree height property (Frankel; [0015]) and enables the correction of any consistency errors found as a result of the checks performed by the checker (Frankel; [0033]).  This is important because “the complexity of the B+ tree structure will significantly increase as more snapshots are created.”  (Frankel; [0015]).  

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 05/10/2021, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sancheti (U.S. Patent Pub. No. 2018/0113625).  Sancheti teaches restoring the production volume by creating metadata from the metadata object corresponding to the new snapshot, including identifiers and hydrating the production volumes using, at least the metadata associated, corresponding to a selected point in time (as illustrated above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2020/0201814 – “System and method that determines a size of metadata-based system snapshots;” various embodiments disclosed herein with respect to performing a snapshot (e.g., comprising a point-in-time copy, via metadata of respective search trees, of a state of the storage system (e.g., representing respective states of object-related data, e.g., user data, metadata, object location data, etc.));  a snapshot generation component can generate, at respective times (e.g., periodically, in response to detection of a defined event, etc.), snapshots of roots of respective trees of the storage system—the respective trees comprising metadata representing respective states of the storage system corresponding, via the snapshots of the roots of the respective trees, to the respective times - [0031]-[0032].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137